ALLEN, J.
This is a mandamus proceeding instituted in the court of common pleas of the city of Hannibal. From a judgment awarding a peremptory writ in favor of relator, certain defendants have appealed to this court.
The relator is a corporation engaged in printing and publishing a daily newspaper in the city of Hannibal, known as the Hannibal Morning Journal, and in conducting a general printing business, in said city. The defendants are the mayor of said city, the twelve aldermen composing the city couucil thereof, and the Courier-Post Publishing Company, the latter also being a corporation engaged in printing and publishing in such city a daily newspaper known as the Hannibal Courier-Post and in conducting a general printing business.
*471The controversy pertains to the awarding of a contract to do certain city printing for the city of Hannibal, to-wit, the publication and printing of the annual report of-the auditor of said city, the proceedings of the city council, the various ordinances and resolutions passed by the latter, and various “locals” and notices pertaining to the affairs of said city.
It appears that the ordinance of the city require its council to let all contracts for work and material involving two hundred dollars or more, where the city is a party, to the lowest and best bidder, the city advertising for such bids at least three days before the same are opened. In the instant case it appears that the city clerk, whose duty it was so to do, caused advertisement to be duly made on June 25, 1913, and for seven days thereafter, to the effect that sealed proposals would be received at his office up to noon of July 7, 1913, for the doing of certain city work for the following ensuing fiscal year, including “publishing council proceedings, auditor’s report, all local notices and ordinances; ’ ’ that in compliance with said advertisement the relatop, Journal Printing Company, duly submitted its sealed bid for doing the aforesaid publishing and printing for the year in question, as follows:
‘ ‘ Council proceedings, two cents per line.
“Locals, notices and resolutions, three cents per line first insertion and for each following insertion two cents per line.
“Ordinances, twenty-five cents per inch.
“Auditor’s Annual Report, twenty-five cents per inch including 200 copies in pamphlet form.”
Likewise the defendant, Courier-Post Publishing Company, pursuant to the advertisement aforesaid, submitted its sealed, bid for doing such publishing and printing as follows:
‘ ‘ Council proceedings, six cents per line per insertion.
*472“Locals and reading notices, seven cents per line per insertion.
“Resolutions, eight cents per line per insertion.
“Ordinances, seventy-two cents per inch.
“Auditor’s Report, fifty cents per inch, which will include furnishing 200 books of same.”
These were the only bids received. In fact it appears, and so the trial court found, that there were “only two printing and publishing concerns in said city, to-wit, relator and said defendant publishing company, who constituted the only two possible bidders for said printing.” These bids were opened in the council on July 10,1913, and thereupon it was moved by one member of the council that the contract be awarded to the relator. Another member, however, moved, as a substitute, that the matter be referred to the finance committee of the council, “with power to act.” The latter motion prevailed, but, on motion to reconsider the same, the matter was referred to the finance committee “to report.”
To an understanding of the facts presented by this record, and here involved, it should be stated that of the twelve members composing the city council at the time in question, nine were, politically speaking, republicans, and three democrats. The finance committee was composed of three members, all republicans, viz., Aldermen Jones, Mills and Storrs. After much delay, during which time a caucas was held by the republican members of the council relative to the matter, at which it appears that the defendant publishing company was represented by counsel, a report was made to the council by a majority of the members of the finance committee as follows:
“We, your committee, to whom was referred the bids for city printing, beg leave to report we find, after due investigation, that the democratic party has been in charge of the administration of city affairs four years out of five for the past twenty years: We find *473by tbe records that the prices for the city printing at present time, if not higher, have been in existence all these years. We also find the Hannibal Morning Journal, a paper published in the city of Hannibal, Mo., has had the city printing at the above times when the democrats had charge of the city affairs.
“Now the Journal comes to us and says: Ton are paying from one to two thousand dollars more per year for this printing than it is worth! Why was it necessary for the Hannibal Morning Journal to run all these years, they doing the city printing four years out of five, at this late day make this discovery? Was it that the democratic organ discovered that the affairs of the city would be in hands of a republican administration for several years? Now they come in as an informer and wish you to consider theirs as the best and lowest bid; and the informer must always have his. price, in this case, the city printing.
“If the Journal Printing Co., will return to the city what they now declare excessive prices for city printing, that for the greater part of twenty years they have taken from the city, they may be in a position to justify their position. Until they do so, their claims can have no weight.
“In all advertising one must consider the medium used. In the matter of the city publication we want the greatest publicity; for complete information of the council’s action is due all the people. Such being the case, we must consider which of the two bids is the lowest and best, not from the mere amount stated in the bids, and we find, in our judgment, that, taking into consideration all points of view, that the Courier-Post is the best medium to convey this information to the citizens and has the largest circulation, we believe, and the Courier-Post’s is the lowest and best bid.
“Now, we, the .committee, after due consideration, find that this is only another case of ‘Whose ox is being g'ored.’ During all the years-when the printing *474was being done by the democratic organ tbe scale of prices ranging about twenty per cent more than those now offered by The Courier-Post were in effect and were deemed fair and equitable; but now that the adT ministration is in the hands of the republicans, and certainly will so continue for the next two years, the hue and cry is raised that the city is wasting- the people’s money in considering a bid at the rates about twenty per cent below those so long used, and are confronted by a bid from the said democratic paper said to be a saving of something like one to two thousand dollars per year. Now, if the bid of the Courier-Post is extortionate, why should we not consider the work done for the city by the Hannibal Morning Journal Co., for the past twenty years, and is it not pertinent to take measures and to request the refund from the said paper of the difference in present bid and price paid for work done by them for the city in the past twenty years'?
“Why should it take the Journal all these years to discover the perversion of the city funds'? If such be the fact, they should be first to offer to return extortionate prices.
“We, your committee, recommend that the contract for the city printing for the ensuing year be awarded to the Courier-Post Publishing Company and the paper presenting what we consider the best bid.”
This report was prepared by Mr. Jones of the finance committee, after obtaining legal advice with respect to his own personal liability in the premises, and was signed by him and Mr. Mills. Mr. Storr, the other member of the committee refused to sign it. Upon such report being made the same was approved and the contract awarded to the Courier-Post Publishing Company, by a vote of seven to five; two of the republican members of the council, Mr. Bender1 and Mr.' Storr voting with the three democratic members against the adoption of the report and the said awarding of the contract. At this meeting of the *475council, the relator gave notice to the effect that, unless the contract was awarded to it, the matter would be contested. Thereafter, and before a written contract had been executed between the city and the Courier-Post Publishing Company, the relator instituted this proceeding.
The petition, after alleging’ the facts as, in substance, set out above, avers, among other things, that the award so made to the Courier-Post Publishing Company “was hot made in good faith and for the honest purpose of complying with the law in regard to awarding such contracts to the lowest and best bidder, but was made in collusion by the aldermen who voted therefor and the Courier-Post Publishing Company, for the fraudulent purpose of awarding said contract and printing to defendant company regardless of its being the highest and worst bidder and for the purpose of defrauding relator of its rights as a bidder to have its bid fairly considered; and that, in so making said award, they acted intentionally, wrongfully, arbitrarily, capriciously, for improper reasons, in bad faith and without any excuse or justification in law or in fact, and that by so doing their said act constituted a fraud on the relator and the citizens of said city of Hannibal;” that the relator’s bid was fraudulently refused, and “the said award collusively, capriciously, wantonly and out of mere favoritism made to the Courier-Post Publishing Company.”
Hpon the' filing of the petition, the alternative writ of mandamus issued in accordance therewith. Thereafter, during the pendency of motions to quash the alternative writ, which had been interposed, the court permitted the writ as well as the prayer of plaintiff’s petition to be amended in certain particulars not necessary to be here stated.
Defendant Storr filed a separate return, setting up that as alderman he cast his vote “against the bid of defendant, Courier-Post Publishing Company . . . *476and in favor of relator’s bid;” that “as a member of tbe finance committee he cast his vote against the bid of defendant Courier-Post Publishing Company” and that “he was not a party to or connected with any act or acts of the city council complained of in the relator’s writ of mandamus. ’ ’ And he prayed that no peremptory writ be issued against him and that he be dismissed with his costs.
Likewise defendants Hurley, Bender, Fitzpatrick and Pitts filed “their joint and several answer and return to the alternative writ,” wherein they stated “that they considered and still consider said bid of said Journal Printing Company to be the lowest and best of said bids; that they were at all the times mentioned in said writ and still are ready and willing to accept” relator’s bid and to award the contract to it, and that “its acceptance would result in a' saving to the city of Hannibal of a large sum of money.” And they prayed to be discharged with their costs.
The defendants, Dreyer, Jones, Mills, Turner, Simmons, Walter, Penoyer and Rutherford filed a joint return and the defendant Courier-Post Publishing Company its separate return. And other pleadings were filed both by relator and said defendants. These pleadings are lengthy, and their contents need not be set out, for the real issues involved will otherwise sufficiently appear.
It may be stated, however, that the contesting defendants set up and rely in part upon a section of an ordinance of the city of Hannibal relative to contracts and supplies which is as follows: “Where work is to be done under the supervision of a special committee, such committee, and where there is no committee, the city shall retain the right to reject any and all bids they may see fit.”
The evidence discloses that relator does not publish a paper on Mondays, nor on certain holidays, to-wit: Fourth of July, Labor Day, and Christmas, and *477when one of these holidays falls on Monday, there is no publication of the paper until the following Wednesday morning; and that the Courier-Post Publishing Company issues its paper every day excepting Sundays. Defendants introduced much evidence relative to the circulation of the two newspapers, which will be noticed later in the course of the opinion.
Having heard the evidence adduced, the lower court, though not thereto requested, made a finding of facts, which, as it is lengthy and embraces the pertinent facts above referred to, need not be fully set out. The court found, however, that “both the relator and the defendant, Courier-Post Publishing Company were in a strong, prosperous condition and were equally equipped with plant, appliances and other accessories necessary for promptly, accurately and efficiently printing and publishing the reports and official proceedings of said city, as comprised within the said published notice for sealed bids; that both the said Hannibal Morning Journal and Hannibal Courier-Post were at said time and are of large and general circulation in said city of Hannibal; and that by reason thereof either of said papers is efficient for the purpose .of bringing home to the knowledge of the citizens and taxpayers of said city the official proceedings of said council and of the officers of said city when published therein. That said contract involves largely more.than $200, to-wit: Approximately the sum of five thousand dollars; that said mayor and said city council have, under the ordinances of said city, the official discretion, if honestly exercised, to reject any and all bids submitted for city supplies and work; that the majority of said finance committee, in making their finding that the said bid of the defendant Courier-Post Publishing Company was the lowest and best bid, did not act in good faith, but that their said finding was colorable and was made in collusion with the defendant Courier-Post Publishing Company and other *478members of tbe said city council for tbe fraudulent purpose of furnishing a basis to award said printing contract to defendant Courier-Post Publishing Company, regardless of whether the bid of said defendant publishing company was or was not the lowest and best bid; that the said bid of relator was the lowest and best bid submitted for said printing; that the cost of said printing, at the prices' designated in said relat- or’s said bid, is approximately three thousand dollars less than at the prices designated in the bid of defendant, Courier-Post Publishing Company; that, in awarding said printing contract to defendant Courier-Post Publishing Company, instead of to relator, said city council did not act in good faith and with the honest purpose of awarding said contract to the lowest and best bidder; that, in making said award, they did not exercise the official discretion reposed in them in that behalf, but that, acting in collusion with the defendant Courier-Po'st Publishing Company, they arbitrarily awarded said contract to said Courier-Post Publishing Company out of favoritism as a party reward for partisan political services and regardless of whether it was or was not the lowest and best bidder; and that by so doing their act constituted a fraud on the relator and the' citizens and taxpayers of the city of Hannibal.”
It was therefore ordered and adjudged by the court that the defendant Dreyer, as mayor,' refrain from executing the contract of the defendant Courier-Post Publishing Company pursuant to said award, and that he, as mayor, and the said aldermen, “award said contract to the relator and enter an order of record in the record and proceedings of said council, showing that said contract and printing were awarded to relator at the rates named in said bid, and that a contract was ordered executed accordingly, and that a rejection has been made of the bid of defendant Courier-Post Publishing Company and accept from relator a good *479and sufficient bond, as required by law and ordinance, and enter into contract in writing with relator in accordance with its bid and as required by law and ordinance;” that “the defendant, Courier-Post Publishing Company relinquish and cancel any and all rights and claims accruing to it by reason of the making of its said bid and the making of said award to it; ” and that a peremptory writ of mandamus issue, commanding the defendants accordingly.
And it was ordered that the relator have and recover from contesting defendants, appellants here, its costs.
I. One assignment of error pertains to the action of the trial court in permitting the amendments of the alternative writ and petition. But it is quite clear that it was proper to permit such amendments and that appellants cannot now complain thereof. [See State ex rel. v. Bourne, 151 Mo. App. 104, 131 S. W. 896; State ex rel. v. Hudson, 226 Mo. 239, 126 S. W. 733; State ex rel. v. Baggott, 96 Mo. 63, 8 S. W. 737; Sec. 1864, E. S. 1909.]
The alternative writ is regarded as the first pleading in a mandamus proceeding. [See Hambleton v. Dexter, 89 Mo. 188; State ex rel. v. Beyers, 41 Mo. App. 503.] And the provisions of our Code relating to amendments of pleadings are expressly made to apply to writs of mandamus, by section 1864, supra.
II. Eespecting the merits, we may say that the findings of the trial court, as above set out, are amply sustained by the evidence. Indeed it is impossible to see how the court could have found otherwise, in view of the evidence adduced. But mandamus is a civil proceeding in the nature of an action at law, and the findings of the trial court as to the facts in such a case, when supported by any substantial evidence, cannot be disturbed on appeal. [See State ex rel. v. Bourne, *480supra; State ex rel. v. Insurance Co., 169 Mo. App. 354, 152 S. W. 618.]
There is much said in appellants’ brief anent the failure of the court to make a specific finding relative to the comparative circulation of the two newspapers in question. But this point is without merit, for the reason alone, if for none other, that it appears that no essential facts were omitted from the court’s finding. The court found both newspapers to be “of large and general circulation in the city of Hannibal, ’ ’ and either “efficient for the purpose of bringing home to the knowledge of the citizens and taxpayers of said city the official proceedings of said council when published therein;” and that the two publishing companies “were equally well equipped with plant, appliances and other accessories necessary for promptly, accurately and efficiently printing and publishing the reports and official proceedings of the city.”
These findings, which are thoroughly in accord with the evidence, sufficiently cover the questions of fact relative to the contention that the bid of appellant publishing company, though-higher, was nevertheless a letter bid than that of relator. And in view of the facts, so found, it is manifest that, though the circulation of the newspaper published by appellant publishing company exceeded that of relator’s newspaper by a few hundred subscribers—as appellants’ evidence tends to show, and which the relator did not attempt to controvert—it could afford no just ground for accepting the bid of appellant publishing company upon the theory that for this reason it was the better bid, though by far the higher of the two submitted. In fact it is readily apparent that the attempt of the appellant members of the city council to justify their action upon the ground of such alleged difference in the circulation of the two newspapers is a mere pretext and does not serve even to thinly veil the real motives which actuated them.
*481. Ill, The real questions involved are (1) whether mandamus will lie at all, and (2) if so, whether it will lie at the instance of this relator. .
Attending the first of these, there can be no doubt that a writ of mandamus will not issue to direct or control the judgment or discretion of public officers. The office of such a writ is, in general, to compel the performance of a mere ministerial duty. But it does not follow that mandamus will never lie to compel the performance of a duty where there is an official discretion, with respect to' the subject-matter involved, reposed in the officer or officers sought to be coerced by the writ. It has been repeatedly held that mandamus will lie where there has been a palpable abuse of discretion; that discretion must always be reasonably, fairly and impartially exercised, in good faith; and that whether or not it has been so exercised is a question for the courts. And the great weight of authority is to the effect that mandamus will lie to correct or control the action of administrative bodies and other tribunals, notwithstanding that an official discretion may be reposed in them, where they have in fact refused to exercise such discretion in a lawful manner, impartially and in good faith. [See State ex rel. v. Adcock, 206 Mo. 550, 105 S. W. 270; State ex rel. v. Public Schools, 134 Mo. 296, 35 S. W. 716, 56 Am. St. Rep. 503; State ex rel. v. Board of Health, 103 Mo. 22, l. c. 29, 15 S. W. 322; State ex rel. v. Roach, 230 Mo. l. c. 446, 130 S. W. 689; State ex rel. v. Lafayette County Court, 41 Mo. 221; State ex rel. v. Bourne, supra; Village of Glencoe v. People ex rel., 78 Ills. 382; Illinois State Board, etc., v. People ex rel., 123 Ills.227; 26 Cyc. 161, 162, and authorities cited.]
In State ex rel. v. Public Schools, supra, the writ was sought to compel “the board of president and directors of the St. Louis public schools, and certain members of said board constituting the ‘election com*482mittee’ of said board,” to rescind certain appointments of judges and clerks of election, made for the election of a member of such board. As to whether mandamus would lie the Supreme Court, said:
“Recurring, then, to the main contention, that the board of directors having once made a list of appointments its action is not subject to be revised by a writ of mandamus from this court, however great the abuse of the discretion- confided to it, or however arbitrary its conduct under the circumstances, let us inquire if such is indeed the law of the land.
“While it is generally true that mandamus will not lie to control the discretion of an inferior tribunal in whom a discretion is vested in the performance or nonperformance of certain duties devolved upon it by law, it is well settled that if the discretionary power is exercised with manifest injustice the courts are not precluded from commanding its due exercise. Such an abuse of discretion is controllable by mandamus.”
And various authorities are cited and quoted from in support of the court’s ruling.
In State ex rel. v. Adcock, supra, it was contended that a writ of mandamus could not issue against the members of a board of health, upon the ground that the latter had exercised their discretion in the premises and that the judgment of the board was- final. As to this the Supreme Court said:
“They claim that they exercised their best judgment, and having done so the incident is finally closed. Does the law place in the hands of administrative bodies such arbitrary power? We think not. If so, the courts are not open to the aggrieved, if such, there be, and this case is wrongfully here. If so, such bodies can arbitrarily refuse any applicant the rights prescribed by the law, and he is without remedy. If so, such a board can hear the evidence and against all the evidence, pass its ipse dixit, and refuse to the appli*483cant the privileges granted by the law. Such is not consonant with reason, and it is not the law.”
In State ex rel. v. Bourne, supra, the relator bank sought by mandamus to compel a school board to let to it, as a depositary, the school funds of the district, the relator having submitted the higher of the only two bids submitted, and it appearing that both banks were thoroughly solvent and strong institutions. As to whether mandamus would lie the Springfield Court of Appeals through Nixon, J., after quoting from a number of authorities, said:
“Appellants claim that they exercised their discretion on this question and that their judgment is final. Discretion must always be reasonably exercised. As to whether or not it is reasonably exercised is a question for the courts. In the trial of this case, the evidence . . . goes also to show that without regard to the difference in the bids made by the respective institutions, the funds were in fact awarded to the Miners Bank, because that bank had a personal preference of the majority of the board, a preference not based on sound legal discretion, but on purely personal favor. ...
“The acumen and learning of counsel for the appellants has utterly failed to furnish any reason that commends itself to a disinterested person why the school funds were awarded to the lowest bidder instead of to the relator, the highest bidder. ’ ’
With respect to the letting of contracts for public work, the general rule is stated in Cyclopedia of Law & Procedure to be, that “where the right to reject all bids is expressly reserved; or where the proposal is to the ‘lowest and best bidder,’ the ‘lowest responsible bidder’ or other similar qualification is employed, the award of the contract within the discretion of the municipal authorities may be made bona fide to another bidder than the lowest, and the lowest bidder will have no right to demand the award to him . . . but under *484all circumstances the lowest bidder has the right to fair consideration and treatment; and an award of the contract to another by corruption, by collusion or for any other than legal and just considerations will be voidable at his option.” [See 28 Cyc. 663, 664.] And this appears to be well supported by the-authorities.
It is sometimes broadly stated that the duties of officers intrusted with the letting of such contracts involve the exercise of such a degree of official discretion as to place them beyond the control of the courts by mandamus.”- [See High’s Extraordinary Legal Remedies, sec. 92.] But a consideration of the authorities makes it appear that there is no ground for any reasonable distinction between a case involving the letting of contracts for public work and any other in which the exercise of discretion is involved, but where such discretion is palpably abused or not in fact exercised at all; and that the cases in which the writ has been denied where the letting of public contracts was involved are, for the most part at least, in accord with the general rule that the writ will not lie to direct or control the discretion of public officers, exercised fairly, impartially and in good faith, and have no application to a case wherg fraud, collusion, bad faith, or improper motives may be made to appear.
Appellants greatly rely upon State ex rel. v. Mc-Grath, 91 Mo. 386, 3 S, W. 846', which was a mandamus proceeding seeking to compel the State commissioners of public printing to award to the relator a certain contract. The circuit court denied the peremptory writ and the Supreme Court affirmed this on appeal. But we think that the case is by no means decisive of the question now before-us. There no fraud, collusion, bad faith, or improper motives appeared. The law required the contract to be let to the “lowest responsible bidder, ’ ’ and the commissioners were vested with a discretion in the premises which it was not shown that they had abused or had failed or refused to exer*485cise. The ease therefore fell within the broad general rule that mandamus will not lie to direct or control the exercise of snch discretion.
In State ex rel. v. Meyer, 142 Mo. App. 309, 126 S. W. 986, upon which appellants also rely, the board of public works of the city of St. Joseph, in receiving bids for public work, were directed by the charter to let snch contracts to the “lowest and best bidder,” the board having the right to reject all bids. The relator’s petition averred that his bid was the lowest and best, alleged his compliance with all of the provisions of the law and his readiness to enter into all proper contracts required, asking that the board be' compelled to award him the contract. The lower court sustained a demurrer to the alternative writ and its action was affirmed by the Kansas City Court of Appeals. This case likewise has nothing to take it out of the general rule, viz., that the writ will not issue to direct or control a discretion of public officers of this character, when exercised fairly, impartially and in good faith.
In State ex rel. v. Gregory, 83 Mo. 123, another case upon which appellants rely, a writ of mandamus was denied against the board of health to compel the latter to issue and deliver to the relator a certificate authorizing him to practice medicine in this State. That this case is not authority for appellants appears by reference to the opinion in State ex rel. v. Adcock, supra, where the writ was sought for like purposes, and a peremptory writ awarded upon the ground that where the board’s discretion was arbitrarily exercised or manifestly abused its action was subject to review.
Other authorities to the same general effect cited by appellants are not, in our judgment, controlling, for the reasons above mentioned. They proceed under the g-eneral doctrine above stated, and are not authority for the proposition asserted by appellants that mandamus will not lie even in a case of this character, *486where, as the lower court found, the appellant members of the city council ‘ ‘ did not act in good faith with the honest purpose of awarding said contract to the lowest and best bidder,” did not “exercise the official discretion reposed in them in that behalf,” but that they arbitrarily awarded the contract to appellant company “out of favoritism as a pr reward for partisan, political services regardless v. whether it was or was not the lowest and best; and that by so doing their act constituted a fraud on the relator,” etc.
In Butler v. Darst, 68 W. Va. 493, 38 L. R. A. (N. S.) 653, where the writ was sought to compel commissioners of public printing to award the petitioner a certain contract, the peremptory writ was denied. The commissioners were required to award the contract ‘ to the lowest responsible bidder.” It appeared that after the contract had been awarded to another it was discovered that petitioner’s bid was a lower bid; but the contract having been awarded, the commissioners were of the opinion that the matter had passed beyond their control and declined to rescind their action. There was no element of fraud, corruption, partiality, favoritism or bad faith in the case; and the decision is in accord with the general doctrine above stated. Accompanying the reported decision of this case in 38 L. R. A. (N. S.) supra, will be found extensive and valuable footnotes. And it is there said: “The general rule as deduced from the cases is that, in awarding contracts of this nature, public authorities are vested with discretion in determining who is the lowest and best bidder and their discretion will not be interfered with by the courts, even if erroneous, provided it is based on a sound and reasonable discretion' founded on facts and exercised in good faith, in the interest of the public, without collusion or fraud, nor corruptly nor from motives of personal favoritism, or ill mil, and not abused.” (Italics ours.) Numerous authorities are cited in support thereof.
*487In Colorado Paving Co. v. Murphy, 78 Fed. 28, 37 L. R. A. 630, which was a suit in equity to compel the awarding of a contract to the plaintiff, it is said arguendo that it is well settled “that the lowest bidder cannot compel the issuance of a writ of mandamus to force the officers of a municipality to enter into a contract with it. ’ ’ In support of this are cited: State ex rel. v. McGrath, supra, and the following, which are referred to in the McGrath case, viz.: High’s Extraordinary Legal Remedies, sec. 92; State ex rel. Phelan v. Board of Education, 24 Wis. 683; Commonwealth ex rel. v. Mitchell, 82 Pa. St. 343; also, Kelly v. Chicago, 82 Ills. 279; Douglass v. Commonwealth ex rel., 108 Pa. 559; and Madison v. Harbor Board, etc., 76 Md. 395.
A consideration of the cases thus cited, however, will disclose that they are not authority against the issuance of a writ under circumstances such as appear in the case before us. In none of them does it clearly appear that there was present fraud, collusion or bad faith. In State ex rel. Phelan v. Board of Education, 24 Wis. 683, there was clearly nothing of this sort in the case. In Commonwealth ex rel. v. Mitchell, 82 Pa. St. 343, it was held that mandamus would not lie, in the absence of clear proof of fraud or bad faith. In Kelly v. Chicago, 82 Ills. 279, it was likewise held that the writ would not lie in the absence of fraud. In Douglass v. Commonwealth, 108 Pa. 559, it was said: “If the aiithorities act in good faith, though erroneously and indiscreetly, mandamus will not lie to compel them to modify or change their decision.” (Italics ours.) And in Madison v. Harbor Board, 76 Md. 395', it was in like manner held that the decision of the Harbor Board of the city of Baltimore in awarding a contract for dredging, under a city ordinance, wonld not be reviewed by the court “unless it can be said that such public officers have been guilty of fraud in the exercise of their discretion.”
*488The contention of appellants that the right of the city to reject any bid places the action of appellant members of the city council beyond review by the courts is sufficiently disposed of by what we have said above. What was said in Anderson v. Public Schools, 122 Mo. 61, 27 S. W. 610, relative to this question is clearly, we think, not here controlling or persuasive; for there the action was one at law to recover profits alleg’ed to have been lost to the plaintiff by the refusal of the defendant school board to award him the contract, and proceeded upon the theory that a contractual relation arose from the advertisement for bids and the submission by plaintiff of the lowest bid. It was held that the advertisement for bids could not be considered as an offer or proposal such as to create a contractual relation by the submission of the lowest bid for doing the work; and that this was further made to appear by the fact that the right was reserved to reject any bid.
It is not altogether clear that relator’s bid can be said to have been rejected, within the. meaning of the provision in question. It is certain that it was not cast out, as not being a bid proper to be considered, but was retained for consideration as one of the only two bids submitted. But be this as it may, it is clear that appellants’ position cannot be sustained on the ground that the right was reserved to reject “any and all bids.” Indeed, if this is to be construed as giving the city council the right to arbitrarily let a contract of this nature, regardless of the character of the bids submitted, and without limitation or qualification whatsoever, then the general provision requiring such contracts to be let to the “lowest and best” bidder becomes absolutely nugatory and meaningless. We think it cannot be doubted that these sections of the ordinances must be read together. And the general rule, to be deduced from the authorities above referred to, is to the effect that though the right to reject bids *489be reserved, nevertheless the officers intrusted with the public duty in question are not free to act arbitrarily through caprice, favoritism, by collusion and in bad faith, thereby abusing the discretion reposed in them, or failing to exercise the same.
That where there is the right to reject “any and all bids,” public officers have an official discretion with respect to the letting of public contracts appears from what is said in Reagan v. County Court, 226 Mo. 79, 125 S. W. 1140. But there is no contention here on the part of relator that the act in question was not one resting within the sound discretion- of the city council, but that such discretion was grossly abused or in fact not exercised in the premises. The Reagan case is one of the same general character as State ex rel. v. Bourne, supra. The writ was denied upon the ground that no “abuse of discretion appeared, for which, as it was said, “there may be remedy.” The ease proceeded in general upon the theory “that it was the imperative duty of the county court to award the contract to the highest bidder.” Such was held not to be the case, under the statute there in question, but that an official discretion was reposed in the county court of which no abuse had been shown, for the reasons'which will appear from a reading of the opinion.
In the case before us, while the awarding of such a contract was a matter- resting within the sound discretion of the city council, nevertheless it clearly appears that the majority of that body did not exercise the discretion reposed in them at all. There are many other facts appearing in the case strongly supporting the findings of the trial court in the premises, which we have refrained from setting out. The report of the finance committee, set out in full above, and which was adopted, is sufficient upon its face to indicate the considerations which moved appellant members of the council who concurred in the recommendations there*490in contained and voted to adopt the report and award the contract accordingly. In this connection, it may be said that what was contained in the report relative to the prices which had in previous years been paid relator for doing the city printing appears to be unwarranted, in view of the fact that the evidence adduced respecting the awarding of such contracts in previous years showed no instance in which relator had received such award except when it was the lowest bidder.
It would indeed be a mockery to say that men charged with the performance of a public duty, such as were appellant members of the city council, could refuse to discharge their plain duty in the premises, and take refug*e behind an official discretion reposed in them but which in fact they failed and refused to exercise.
In this connection, it should be said, however, that not only did aldermen Storr and Bender, out of regard to their duty as public servants, refuse to join their political colleagues in the action which they took, as appears above, but that mayor Dreyer, though here appearing as an appellant, did not sanction the same, but advised against it, saying that they ‘ ‘ should place honor before politics.”
IV. It is further urged that the relator has here “no contractual, vested or specific right that he can enforce in a court;” and that mandamus will not lie at his instance to compel the contract to be awarded to him. As to this appellant places great reliance upon Anderson v. School Board, supra. But that, as we have said above, was an action for the recovery of profits, upon the theory that a contractual relation arose from the advertisement for bids and the submission by plaintiff of the lowest bid. The case is not authority, we think, in support of appellant’s contention that the relator has here no standing in court to main*491tain this proceeding. And the case of Coquard v. School Board, 46 Mo. App. 6, was an action of like character, and proceeded upon the same theory.
In Colorado Paving Co. v. Murphy, snpra, cited by appellants, it was held that the complainant, the lowest responsible bidder for a contract for public work, had no such vested or absolute right to a compliance with the statutory provisions in question as to entitle him to maintain an injunction for their violation by public officials. And to like effect is U. S. Wood Preserving Co. v. Sundmaker, 186 Fed. 678. But these cases are not persuasive upon the proposition that the relator has no standing in court in a mandamus proceeding, such as is before us, particularly in view of what appears to be the well established rule in cases' of this character.
Appellants’ contention is, that the ordinance provision requiring contracts of this character to be let to the lowest and best bidder is intended for the benefit of the taxpayers of the city of Hannibal; that the duty sought to be enforced is a public duty and can be enforced only by a member or members of the body politic interested, as such, in its enforcement.
As to who may maintain a proceeding to compel the performance by public officers of a duty of the general character such as that here involved, it is said: “In some jurisdictions the proceedings must be instituted by the proper public officer, and a private individual is not entitled to the writ unless he has a special and peculiar interest in the enforcement of the right or the performance of the duty apart from his interest as one of the general public. In other jurisdictions, on the other hand, if the public right or duty affects the people at large or the people of a particular governmental district, or a particular class of people, such as voters or taxpayers, any one of the people at large or of the district affected, or any member of the class in question, may enforce the right or compel per *492formance of the duty, regardless of any special or peculiar interest apart from that common to the general public. The true distinction' seems to be that where the right or duty in question affects the State in its sovereign capacity, as distinguished from the people at large, the proceedings must be instituted by the proper public officer; but that if the general public as distinguished from the State in its sovereign capacity is affected, any member of the State may sue out the writ. However this may be, it is unquestionably the law that if a private individual has a special and peculiar interest in the enforcement of a public right or the performance of a public duty, apart from the interest that he has as a member of the people at large, he is entitled to protect and enforce it by mandamus.” [26 Cyc. 401-404.]
It appears to be well established that, though the duty sought to be enforced is of a public character, nevertheless if the person applying for-the writ has a special, peculiar interest in its performance, he may maintain the proceeding. That, in such instances, the action may proceed at the relation of such private person is well supported by the authorities. [See Robbins v. Ry. Co., 100 Me. 496; Weeks v. Smith et al., 81 Me. l. c. 544; Ayres v. State Auditors, 42 Mich. l. c. 429; Pumphrey v. Mayor, etc., 47 Md. 145; State ex rel. Tarr v. Mayor, etc., 32 Neb. 568; People v. Commissioners, etc., 4 Neb. l. c. 161; Windsor v. Polk County, 115 Iowa 738; State v. Commissioners, 39 Ohio St. Rep. 188; People v. Contracting Board, 46 Barb. (N. Y.) 254; State ex rel. v. Bourne, supra; 13 Ency. Pl. & Pr. 636; 26 Cyc. 401, 404.] But where a private citizen seeks to enforce the performance of an official duty to protect a private right, it must appear that he has a special interest in its performance, and that he will be injuriously affected if such duty be not performed. [See State ex rel. v. Wilson, 158 Mo. App. 120, 139 S. W. 705.]
*493“It is a principle of the law of mandamus that the relator must have a clear right to the performance of the act sought to he coerced by the mandate of the court.” [State ex rel. v. Thomas, 245 Mo. l. c. 71, 149 S. W. 318.] But here we think the relator has such right. There were but two bidders; and, as the court found, these were the only possible bidders for the work in question. There was no possible ground for any just distinction to be made between them, other than as to price, by reason whereof the city council could, in the exercise of a sound discretion, find one to be a better bid than the other, though vastly higher.
What was said in State ex rel. v. Bourne, supra, applies here with much force. Indeed the facts of this ehse make it a much stronger one of palpable abuse of discretion, or arbitrary refusal to exercise the same, than the Bourne case, where the peremptory writ was awarded in favor of a private relator.
Entertaining these views] we are of the opinion that the judgment of the trial court should be affirmed, and it is so ordered.
Nortoni, J., concurs; Reynolds, P. J., dissents, expressing his views in a separate opinion.